Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Kawai et al. (US Patent 5,583,191, published 10 Dec. 1996, hereinafter Kawai), Takenaka et al. (US Patent Application 2006/0182977, published 17 Aug. 2006, hereinafter Takenaka), Fukuda et al. (US Patent 4,721,377, published 26 Jan. 1988, hereinafter Fukuda), Hovey et al. (US Patent 4,215,010, published 29 Jul 1980, hereinafter Hovey), Tanaka and Momoda (US Patent Application 2008/0058444 A1, published 06 Mar. 2008, hereinafter Tanaka), Haga et al. (US Patent 5,989,628, published 23 Nov. 1999, hereinafter Haga), and Nagoh et al. (US Patent Application 2010/0230650, published 16 Sep. 2010, hereinafter Nagoh).

Kawai et al. (US Patent 5,583,191, published 10 Dec. 1996, hereinafter Kawai) teaches a transparent resin for a plastic lens obtained by curing a (meth)acrylate and other monomers (Abstract).  Kawai teaches the use of two polyalkylene glycol (meth)acrylic monomers and a copolymerizable vinyl monomer in the resin (col. 2, lines 35-64).  One of the polyalkylene glycol (meth)acrylic monomer, present at a concentration of 1 to 95 parts per 100 parts of the formulation, has a central portion of an isobutyl oxide group (that is, an addition mole number of 1) with (meth)acrylic ends (col. 2, lines 49-59).  The other polyalkylene glycol (meth)acrylic monomer, present at a concentration of 1 to 80 parts per 100 parts of the formulation, has a central portion of 9 to 50 ethylene glycol repeat units (an addition mole number of 9-50) with 
Kawai does not disclose polyalkylene glycol (meth)acrylic monomers with ethylene oxide or propylene oxide chains, the absorbance ratio as claimed, nor the use of an initiator with a 10-hour half-time temperature of 30-60⁰C.

Takenaka et al. (US Patent Application 2006/0182977, published 17 Aug. 2006, hereinafter Takenaka) teaches a polymerization curable composition comprising a mixture of two bifunctional monomers, one with ethylene glycol mole numbers of 0 to 5 and the second with an ethylene glycol mole addition number of 6 to 30 for photochromic lens substrates (Abstract and paragraphs 0051 and 0032).  Takenaka teaches the inclusion of the monomer (2,2-bis(4-methacryloyloxypoly ethoxyphenyl)propane) (paragraph 0038 with X = -C(CH3)2- and R6 and R7 are hydrogen) and m+n (addition mole number) is 0 to 30 (paragraph 0038).  Takenaka specifically teaches the use of (2,2-bis(4-methacryloyloxypoly ethoxyphenyl)propane) with an addition mole number of 30 (paragraph 0045).
Takenaka does not disclose the use of at least two polyalkylene glycol (meth)acrylic curable monomers with average addition mole number of 10 or less, the use of at least two polyalkylene glycol (meth)acrylic curable monomers with average mole numbers within the range of 11 to 30, the absorbance ratio as claimed, nor the use of an initiator with a ten-hour half-life temperature between 30 and 60⁰C.

Fukuda et al. (US Patent 4,721,377, published 26 Jan. 1988, hereinafter Fukuda) teaches the use of triethylene glycol di(meth)acrylate (mole number of 3) (col. 4, lines 17-22 and lines 31-35) as a monomer for plastic lenses (Abstract).  Fukuda teaches the use of 15-80 wt.% of a di(meth)acrylate in his plastic lens formulation (claim 1).
Fukuda does not disclose the use of at least two polyalkylene glycol (meth)acrylic curable monomers with average addition mole number of 10 or less, the use of at least two polyalkylene glycol (meth)acrylic curable monomers with average mole numbers within the range of 11 to 30, the absorbance ratio as claimed, nor the use of an initiator with a ten-hour half-life temperature between 30 and 60⁰C.

Hovey et al. (US Patent 4,215,010, published 29 Jul 1980, hereinafter Hovey) teach the inclusion of photochromic compounds in plastic lenses (Abstract).
Hovey does not disclose the use of at least two polyalkylene glycol (meth)acrylic curable monomers with average addition mole number of 10 or less, the use of at least two polyalkylene glycol (meth)acrylic curable monomers with average mole numbers within the range of 11 to 30, the absorbance ratio as claimed, nor the use of an initiator with a ten-hour half-life temperature between 30 and 60⁰C.

Tanaka and Momoda (US Patent Application 2008/0058444 A1, published 06 Mar. 2008, hereinafter Tanaka) teach the use of a combination of polymerization initiators, one with a 10-hour half-life temperature of lower than 50[Symbol font/0xB0]C and the other with a 10-hour half-life 
Tanaka does not disclose the use of at least two polyalkylene glycol (meth)acrylic curable monomers with average addition mole number of 10 or less, the use of at least two polyalkylene glycol (meth)acrylic curable monomers with average mole numbers within the range of 11 to 30, the absorbance ratio as claimed, nor the use of an initiator with a ten-hour half-life temperature between 30 and 60⁰C.

Haga et al. (US Patent 5,989,628, published 23 Nov. 1999, hereinafter Haga) teach that the relative amount of remaining monomer in an acrylic resin can be measured by the ratio of the infrared absorption peaks for the double bond (1620 to 1640 cm-1) to the carbonyl groups (col. 9, lines 44-54) and for a maximum (saturated) hardness level the amount of remaining monomer should be 0 to 0.5% by weight (col. 9, lines 32-34).
Haga does not disclose the use of at least two polyalkylene glycol (meth)acrylic curable monomers with average addition mole number of 10 or less, the use of at least two polyalkylene glycol (meth)acrylic curable monomers with average mole numbers within the range of 11 to 30, nor the use of an initiator with a ten-hour half-life temperature between 30 and 60⁰C.


Nagoh does not disclose the use of at least two polyalkylene glycol (meth)acrylic curable monomers with average addition mole number of 10 or less, the use of at least two polyalkylene glycol (meth)acrylic curable monomers with average mole numbers within the range of 11 to 30, the absorbance ratio as claimed, nor the use of an initiator with a ten-hour half-life temperature between 30 and 60⁰C.


After further search and consideration, the examiner identified Yamagata et al. (US Patent Application 2014/0295183 A1, published 02 Oct. 2014, hereinafter Yamagata) and Kataoka et al. (US Patent Application 2015/0037578 A1, published 05 Feb. 2015, hereinafter Kataoka) as being relevant prior art.  

Yamagata et al. (US Patent Application 2014/0295183 A1, published 02 Oct. 2014, hereinafter Yamagata) teach an adhesive composition for an optical film comprising a (meth)acrylic acid-alkylene oxide adduct with an additional mole number of 2 to 40 (paragraphs 0093-0095).  


Kataoka et al. (US Patent Application 2015/0037578 A1, published 05 Feb. 2015, hereinafter Kataoka) teach an adhesive composition for an optical member (Abstract).  Kataoka teaches his adhesive composition comprises one or more oxyalkylene reactive monomers with average mole numbers of 1 to 40 (paragraphs 0051-0052) in which the alkylene oxide group containing monomers are alkylene oxide adducts of (meth)acrylic acid (paragraph 0055).
Kataoka does not disclose the use of use of two polyalkylene glycol (meth)acrylic curable monomers with different addition mole numbers, the absorbance ratio as claimed, nor the use of an initiator with a ten-hour half-life temperature between 30 and 60⁰C.  Further, Kataoka does not disclose a motivation for incorporating two different polyalkylene glycol (meth)acrylic curable monomers with similar addition mole numbers in an adhesive composition; therefore, Kataoka would not be properly combinable with Kawai, Takenaka, Fukuda, or Nagoh.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787